DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims of the instant application are analogous to those in Example 42. The Examiner disagrees. The claims at issue in Example 42 were found to be eligible because they were not directed to the judicial exception. This is not the case in the instant application as the claims fail to integrate the abstract idea into a practical application. Applicant’s rationale for this assertion is merely based on the fact that since Example 42 includes remote access to data, then adding a limitation that recites remote access to data will make the claims of the instant application eligible. This would only work if eligibility analysis is determined in a vacuum and is merely reliant on claim language absent any consideration of the invention as a whole as described in the original specification as filed.
 In Example 42, the claim as a whole integrates the method of organizing human activity into a practical application. The additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a  standard format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception. Example 42 provided a technological solution to an issue rooted in computer technology. Applicant’s claims do not recite the same fact pattern.
	Likewise, Applicant’s reliance on Example 34 fails for similar reasons. The addition of a filtering limitation does not provide a technological improvement
 in the computer technology of filtering, therefore the claim is still directed to the abstract idea.  Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite forecasting, determining, aggregating, standardizing, filtering, modeling and updating limitations, which falls into the abstract idea groupings of (a) mathematical concepts-**mathematical relationships mathematical formulas or equations  mathematical calculations** (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations forecasting, determining, aggregating, standardizing, filtering, modeling and updating under their broadest reasonable interpretation, covers mathematical relationships and certain methods of organizing human activity, but for the recitation of generic computer components.  That is, other than recited, network interface, memory, processor, optimizer module, Internet, airline central repository, logic and modules, nothing in the claim precludes the steps from practically being organizing human activity and mathematical relationships.  Accordingly, the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, network interface, memory, processor, optimizer module, Internet, airline central repository, logic and modules These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (network interface, memory, processor, optimizer module, Internet, airline central repository, customer mobile device, reservation systems, revenue management system, electronic voucher, logic and modules)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity; mere instructions and generally linking the use of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2-12 and 14-20 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628